Citation Nr: 0939239	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits to include the preliminary issue of whether 
the debt was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the RO's Committee 
on Waivers and Compromises (Committee) which denied the 
Veteran's request for a waiver of $25,869 indebtedness 
resulting from an overpayment of VA pension benefits.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board.  Such a hearing was scheduled for September 2009.  
The veteran was notified of the scheduled time and place but 
failed to appear for the hearing.  When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.  
38 C.F.R. § 20.704(d).  His claim will thus be adjudicated 
without further delay based upon all the evidence presently 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Initially, the Board observes that claims for waiver of debt 
owed to the VA are governed by the provisions of Chapter 53 
of Title 38 of the United States Code.  This statute contains 
its own specific notice provisions.  The provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002) are relevant to a different 
chapter of title 38, and do not apply to this appeal.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran was awarded VA pension benefits effective in 
January 2003.  At that time, the Veteran was apparently on 
probation with the State of Florida and apparently in 
violation of a term of his probation.  Governing law and 
regulation provides that a person violating a condition of 
probation or parole imposed for commission of a felony under 
Federal or State law is a "fugitive felon," and that 
pension is not payable to a Veteran for any period during 
which he is a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. 
§ 3.366.  Upon learning of the Veteran's status, the RO 
terminated his pension payments and declared an overpayment 
of the monies already paid to the Veteran.  

In written argument, the Veteran's representative challenges 
the validity of the debt, asserting that because the Florida 
State warrant for the Veteran was dismissed, that his 
fugitive felon status was retrospectively extinguished during 
the time period at issue.  Alternatively, his representative 
suggests that the Veteran had no intention to avoid 
prosecution, and should not be considered a fugitive felon at 
all.  

In the analysis of a waiver of indebtedness case, VA must 
make an initial determination regarding whether the debt is 
valid before deciding whether a waiver of the debt is in 
order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).  
Ideally, the Committee will (1) make an initial adjudication 
as to the validity of the creation of the debt, to include 
establishing the exact amount of the debt; (2) if the debt 
was found to have been validly created, then review whether 
the veteran acted out of fraud, misrepresentation, or bad 
faith under the provisions of 38 U.S.C.A. § 5302(c); and (3) 
if both previous hurdles are cleared by the veteran, then the 
Committee is to adjudicate the issue of entitlement to a 
waiver of recovery of the overpayment debt under the 
principle of equity and good conscience embodied in 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965.  

In this case, however, perhaps because the veteran requested 
a waiver of the debt prior to challenging the validity of the 
debt, the Committee has only accomplished the last steps of 
the analysis above.  The issue of whether the debt is valid 
has not yet been formally adjudicated.

Because formal review as to the validity of the creation of 
the veteran's debt has never been performed, the agency of 
original jurisdiction, in this case, the Committee on 
Waivers, is required to conduct the initial review of this 
issue to avoid prejudice to the veteran and his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Under 
these circumstances, due process requires that the Committee 
on Waivers perform a full, formal, initial review of the 
validity of the creation of the debt and the amount of the 
debt prior to further appellate review.  While the Board 
regrets further delay in this appeal, which has already 
dragged on for many years, the due process considerations are 
significant and must be addressed by the Committee.  

The Board observes that in addition to the question of 
whether the Veteran should properly have been considered a 
fugitive felon for purposes of his eligibility to receive VA 
pension benefits, there may be another potential issue 
involving the calculation of the amount of his VA pension 
benefits.  When the VA calculated the amount of his monthly 
pension benefit, the calculation was based upon the 
assumption that the Veteran's annual income was $0.  However, 
just prior to the pension award, the Veteran reported that he 
received $339 monthly in "GAU" assistance.  ("GAU" is not 
defined anywhere in the claims file.)  Furthermore, he was 
awarded Social Security Disability benefits effective in 
January 2003, and it does not appear that these benefits were 
ever included in the calculation of his VA pension award.  
Thus, if the impediment of the Veteran's fugitive felon 
status is overcome, the RO will need to consider the question 
of his actual income during this time period, prior to 
adjudicating the waiver request.

Accordingly, the case is REMANDED for the following action:

1.  The Committee must adjudicate the 
validity of the creation of the debt, 
establishing the amount of the veteran's 
debt, to include any necessary evidentiary 
development, providing notice of the 
decision to the veteran and an opportunity 
to respond.  

2.  If it is concluded that there was no 
fraud, misrepresentation, or bad faith 
involved, then the Committee should 
adjudicate the issue of entitlement to a 
waiver under the principles of equity and 
good conscience, again providing notice of 
the decision to the veteran and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

